EN RECONSIDERACIÓN
El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Mientras Petra Rodríguez compraba en uno de los Supermercados Pueblo fue intervenida por un agente de seguridad que la acusó de haberse apropiado de artículos sin pagarlos. Instó, junto a sus hijos, acción contra Pueblo Supermarket y su aseguradora para resarcirse. Las demandadas radicaron demanda de tercero contra Caribbean Private Police, Inc., y su aseguradora. Alegaron que para la fecha de los hechos la compareciente Pueblo Supermarkets, Inc., había contratado los servicios de un detective, quien era para esa fecha empleado y/o agente de esta última y que fue la persona que intervino con la demandante. Tanto la Caribbean como su aseguradora fueron emplazadas. Así, estaban ante el tribunal los demandantes, Pueblo y su aseguradora y la em-presa que suplió el detective y su aseguradora. Todas las partes en el pleito firmaron una estipulación que en su parte pertinente expresa:
“4. Que allá para el 30 de abril de 1971, la demandante Petra Rodríguez Vda. de Rivera, se encontraba como dienta en el mencionado Supermercado Pueblo de Levittown y estando allí fue intervenida por un agente de seguridad llamado Jaime Martí-nez García, quien la acusó de haber tomado artículos propiedad de dicho Supermercado sin haber pagado por ellos siendo dicha imputación falsa.
*1365. Los demandantes antes relatados y mencionados sufrieron como consecuencia de la intervención antes relatada hondos sufrimientos y angustias mentales.
6. Dicho agente de seguridad Jaime Martínez García era para la fecha del incidente antes relatado, empleado de Caribbean Private Police, Inc., entidad ésta que en su carácter de contra-tista independiente había contratado con las demandadas los servicios de seguridad en dicho Supermercado y específicamente los servicios del mencionado Jaime Martínez García.
7. Para la fecha antes relatada la tercera demandada Caribbean Private Police, Inc., tenía expedida en vigor y a su favor un seguro de responsabilidad pública cubriendo riesgos de los mencionados en la presente estipulación expedida por la tercera demandada Puerto Rican American Insurance Company.”
Concluye la estipulación solicitando que se “dicte la sen-tencia que proceda en derecho a tenor con los hechos antes estipulados.” El Tribunal Superior, Sala de Bayamón, Man-gual, J. dictó la sentencia. Al dictarla expresó:
“Con vista de dichas estipulaciones, el Tribunal declara con lugar la demanda, y en su consecuencia, condena a Caribbean Private Police y a su aseguradora la Puerto Rican American Insurance Co. a satisfacer á los demandantes las siguientes sumas. . . .’’(1)
Las terceras demandadas solicitaron la revisión de la sentencia fundándose en que “sería contrario a derecho dictar sentencia contra el tercero demandado en un caso, como el presente, donde los demandantes nunca han instado acción o reclamación contra el tercero demandado ....”
Expedimos el auto solicitado.
Por sentencia de 29 de enero de 1973 modificamos la dictada por el tribunal de instancia en el sentido de declarar con lugar la demanda contra Pueblo y en consecuencia tam-bién con lugar la demanda contra las terceras demandadas, *137de suerte que éstas pagaran a Pueblo lo que éste tuviera que pagar a los demandantes.
Pueblo solicitó la reconsideración. También las terceras demandadas. Procede declarar con lugar la radicada por Pueblo. Cometimos error en modificar la sentencia recurrida y declarar con lugar la demanda contra Pueblo. La sentencia declarando sin lugar la demanda contra Pueblo era firme. Los demandantes no recurrieron para revisarla. Lo que procedía era confirmar la sentencia que dictó el Tribunal Superior, Sala de Bayamón, responsabilizando a las terceras deman-dadas.
Las terceras demandadas pretenden evadir la responsabilidad que le impuso la sentencia basándose en el refinamiento procesal de que la parte demandante no radicó una demanda enmendada para incluirlas como demandadas. Pero es evidente que el juez de instancia, vista la estipulación en la que la tercera demandada además de otras admisiones aceptaba que la persona que intervino con la parroquiana de Pueblo era su empleado, consideró la demanda enmendada para incluirla como parte demandada. La estipulación no solicita que se dicte sentencia de acuerdo con las alegaciones, sino que termina solicitando del Tribunal que “dicte la sentencia que proceda en derecho a tenor con los hechos antes estipulados.” Y es claro que los hechos antes estipulados establecen la responsabilidad por los daños sufridos en la tercera demandada. Las verdaderas partes adversas, de acuerdo con los hechos estipulados, son los demandantes y las terceras demandadas. Si el pleito hubiera ido a juicio, con lo estipulado como prueba, la demanda se hubiera considerado enmendada. Parrilla García v. Fuentes Fluviales, 92 D.P.R. 168-176 (1965); Viñas v. Pueblo Supermarket, 86 D.P.R. 33 (1962); Feldman, A Puzzle under the Federal Impleader Rule, 34 Tul. L. Rev. 77, 86 (1959). No puede tener otro alcance la estipu-*138¡ación. (2) La Regla 13.2 dispone, recordando al leerla que la estipulación sustituye la prueba, que “[c] uando con el con-sentimiento expreso o implícito de las partes se sometan a juicio cuestiones no suscitadas en las alegaciones, aquéllas se considerarán a todos los efectos como si se hubieran suscitado en las alegaciones. La enmienda de las alegaciones que fuere necesaria para conformarlas a la evidencia a los efectos de que las alegaciones reflejen las cuestiones suscitadas, podrá hacerse a moción de cualquiera de las partes en cualquier mo-mento, aun después de dictarse sentencia; pero la omisión de enmendar no afectará el resultado del juicio en relación con tales cuestiones . . . .” ¿Qué tiene de injusto el que estando todas las partes ante el tribunal se dicte la sentencia que proceda de acuerdo con los hechos estipulados? Eso fue precisamente lo que se solicitó en la estipulación. Ya es hora de que la administración de la justicia deje de ser una lidia en la que el más hábil obtiene la victoria. “Las Reglas Fede-rales rechazan la línea de pensamiento según la cual el alegar es un concurso de destrezas en el cual un paso en falso de parte del abogado puede resultar decisivo y aceptan el prin-cipio que el propósito de alegar es el facilitar una justa decisión en los méritos.” Conley v. Gibson, 355 U.S. 41, 48 (1957). Y como se expresó en Travelers Indemnity Co. v. United States, 382 F.2d 103 (10th Cir. 1967) : “Los fines de la justicia no se satisfacen cuando se permite la derrota de reclamaciones justas por razón de reglas técnicas.”
En Parrilla nos negamos a dictar sentencia condenando al tercer demandado a responderle a la parte demandante ya que la demanda contra el tercer demandado se vio separadamente de la demanda principal, y el tercer demandado no había tenido la oportunidad de cuestionar la prueba que lo hacía responsable presentada por el demandante. Pero *139esa no es la situación en el presente caso. La propia tercera demandada admite en la estipulación que la persona que intervino con Petra Rodríguez era su empleado y que esa in-tervención causó hondos sufrimientos y angustias mentales. ¿Qué acción hubiera podido tomar la tercera demandada, des-pués de haber firmado la estipulación, para evadir su respon-sabilidad si se hubiera radicado la demanda enmendada? Ninguna, ya que se había admitido que el que intervino con la parroquiana era empleado de la tercera demandada, que era falso lo que imputó, y que “los demandantes antes relata-dos y mencionados sufrieron como consecuencia de la inter-vención antes relatada hondos sufrimientos y angustias mentales.”
¿Pero en verdad es necesario para hacer justicia el formalismo de una demanda enmendada? ¿Qué razón válida hay para no considerar enmendada la demanda en vista de los hechos admitidos por la tercera demandada? Una estipulación de hechos sustituye a la prueba presentada en la vista del caso. ¿Es justo castigar a la parte demandante porque firmó una estipulación, y le economizó al proceso judicial una vista en corte? En Parrilla citamos de Feldman, A Puzzle Under the Federal Impleader Rule, supra:
“Una doctrina que no requiera enmienda formal a las ale-gaciones [por parte del demandante] como único medio de pre-sentar una reclamación contra un tercero demandado es una so-lución realista al problema. Los principios procesales no deben ser instrumentos débiles dominados por fórmulas que deben seguirse literalmente. Un sistema procesal oneroso tiende úni-camente a combatir el verdadero propósito de un pleito.” (92 D.P.R. 168, 176)
La circunstancia de que a la fecha en que se firmó la esti-pulación, que necesariamente es la fecha en que debe consi-derarse la demanda enmendada, había transcurrido en exceso el término de un año que establece el Art. 1868 del Código Civil para iniciar la acción no tiene el efecto de impedir el ejercicio de ésta.
*140Los hechos que dieron margen a la acción ejercitada ocu-rrieron el 30 de abril de 1971. La demanda se radicó el 1ro. de julio de 1971. La demanda contra terceros, el 8 de marzo de 1972. En ese mismo día fueron emplazadas las terceras demandadas. La estipulación fue firmada el 9 de octubre de 1972, transcurrido más de un año desde el 30 de abril de 1971, fecha de la ocurrencia de los hechos que dieron base a la reclamación.
La Regla 13.3 de las de Procedimiento Civil de 1958 dis-pone:
“Siempre que la reclamación o defensa expuesta en la ale-gación enmendada surgiere de la conducta, transacción o evento expuesto en la alegación original, las enmiendas se retrotrae-rán a la fecha de la alegación original.”
Corresponde esta Regla a la 15(c) de las de Procedi-miento Civil Federal, la cual fue enmendada en el 1966 para adicionarle lo siguiente:
“. . . Una enmienda sustituyendo la parte contra quien se incoa una reclamación se retrotrae si se satisface la norma anterior y, dentro del tiempo provisto por ley para comenzar la ac-ción en su contra, la parte a ser incluida mediante enmienda (1) ha recibido tal notificación sobre la institución de la acción como para no ser perjudicado al interponer su defensa en los méritos, y (2) sabía o debió de haber sabido que, a no ser por un error con relación a la identidad de la parte adecuada, la acción se hubiera incoado en su contra.”
Lo adicionado en el 1966 permite que cualquier enmienda se retrotraiga a la fecha de la radicación de la demanda original, si la causa de acción que se alega en la demanda enmendada surge del mismo evento o transacción que se alegó en la demanda original. Sólo se requiere establecer que el nuevo demandado, dentro del término prescriptivo (1) tuvo conocimiento de la causa de acción pendiente, de tal suerte que no resulte impedido de aducir las defensas pertinentes, y (2) de no haber sido por un error en *141cuanto a la identidad del verdadero responsable la acción, se hubiera originalmente instituido en su contra.
La jurisprudencia interpretativa y los comentaristas a las reglas federales exponen el criterio que la enmienda- del año 1966 no tuvo otro propósito que incorporar la práctica generalmente aceptada en la jurisdicción federal. Así, en Travelers Indemnity Company v. United States, supra, se dijo:
“Si bien se debe a la enmienda de 1966 que las condiciones aparezcan explícitamente expuestas en la Regla 15(c), la histo-ria, intención y propósito de la regla federal no permiten a esta corte concluir que la interpretación de la Regla 15(c) antes del 1966 debía ser distinta. La enmienda del 1966 meramente aclara, al exponerlo explícitamente, el procedimiento permisivo y sus adecuadas garantías, que han existido bajo la Regla 15(c) desde su adopción.”
Ver además Meredith v. United States Airline, 41 F.R.D. 34 (D.C.S.D. Cal. 1966); 3 Moore, Federal Practice, Sec. 15.15 [4.2], pág. 1049; 6 Wright & Miller, Federal Practice & Procedure, Sec. 1498, pág. 507.
Vemos pues, que la Regla 13 (c), aun sin la enmienda de que fue objeto la Regla “federal”, permite que la enmienda a una demanda se retrotraiga a la fecha de su radicación, si se cumple con los requisitos que antes dejamos expuestos.
El el presente caso la acción contra la terceras demanda-das era exactamente la misma que se alegó en la demanda original; las terceras demandadas estaban enteradas de la pendencia de la reclamación dentro del término prescriptivo y que un agente de ellas intervino con Petra Rodríguez en el Supermercado Pueblo donde prestaba servicio de vigilancia. Las terceras demandadas necesariamente tenían que saber que de no haber sido por la equivocación de creer que la persona que intervino con la demandante era un empleado de Pueblo Supermarkets, la demanda hubiera sido radicada ori-ginalmente contra ellas. Los hechos del presente caso cumplen *142con las salvaguardas exigidas para que una demanda en-mendada radicada fuera del período prescriptivo se retro-traiga a la fecha de la radicación de la demanda original. Ver Williams v. Avis Transport of Canada, Ltd., 57 F.R.D. 83 (1972). En vista de estas circunstancias es inescapable concluir que la acción no estaba prescrita.
Procede por todo lo antes expuesto reconsiderar nuestra sentencia de 29 de enero de 1973, en el sentido de dejarla sin efecto en cuanto a Pueblo Supermarkets y confirmar la que dictó el Tribunal Superior.
El Juez Asociado Señor Cadilla Ginorio disintió en opinión separada con la cual concurre el Juez Presidente Señor Pérez Pimentel. El Juez Asociado Señor Rigau, no intervino.

 Es evidente que el Tribunal Superior declaró sin lugar la demanda contra Pueblo Supermarkets.


 No se concibe pensar que la representación legal de la demandante hubiera firmado una estipulación si el firmarla conllevaba que se declarara sin lugar la demanda, cuando pudo haber solicitado permiso para enmen-darla a los efectos de incluir a las terceras demandadas como demandadas.